OPINION
LANGDON, Justice.
This is a case in which no briefs were filed by either party and no cause shown or given for such failure. An inspection of the record by the Court discloses no fundamental error exists. Therefore, it is the conclusion of the Court that the ends of justice will be better subserved by an affirmance of the judgment of the trial court rather than a dismissal of the appeal. Haynes v. J. M. Radford Grocery Co., 118 Tex. 277, 14 S.W.2d 811 (Tex.Com.App.1929).
The judgment of the trial court is accordingly affirmed.